DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/21/2022, claims 1, 4-5, 12-13 and 19-20 have been amended, and claims 3, 6, 10, 15, 18 and 21 have been cancelled. Currently, claims 1-2, 4-5, 7-9, 11-14, 16-17 and 19-20 are pending.

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11-14, 16-17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is display pixel arrangement structure with display and non-display area.
Independent claim 1 distinctly features: 	
	“the display panel further comprises a light shielding structure in the profiled edge region, and the light shielding structure comprises light shielding units in one-to-one correspondence to the edge pixels; at least one of the edge pixels comprises a plurality of sub-pixels arranged side by side in a first direction, an orthographic projection of the light shielding unit on each sub- pixel covers a first end of a corresponding sub-pixel, the first end is an end close to the non-display area in a second direction, a first boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc, and the second direction is perpendicular to the first direction, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction, wherein the profiled edge region comprises a plurality of pixel groups arranged in a staircase manner, and the plurality of pixel groups comprise at least one of a first pixel group, a second pixel group, and a third pixel group; the first pixel group comprises at least two edge pixels in the same pixel column, the second pixel group comprises at least two edge pixels in the same pixel row, and the third pixel group comprises one edge pixel; in a pixel column direction, a shielding area S1 of the light shielding unit of the edge pixel in the first pixel group decrease by equal difference in a direction away from the non-display area, where 0<S1 <SB, and in a pixel row direction, a shielding area S2 of the light shielding unit of the edge pixel in the second pixel group decreases by equal difference in a direction away from the non-display area, where 0<S2<SB, and SB is the area of each edge pixel, and wherein a difference in a shielding area of the light shielding unit of the outermost pixel of the two adjacent pixel groups among the plurality of pixel groups satisfies the following condition: 
    PNG
    media_image1.png
    22
    170
    media_image1.png
    Greyscale
wherein Sm and Sn are shielding areas of the light shielding units of the outermost pixels of the two adjacent pixel groups of the plurality of pixel groups respectively, the outermost pixel of the first pixel group is the edge pixel closest to the non-display area in the pixel column direction, the outermost pixel of the second pixel group is the edge pixel closest to the non-display area in the pixel row direction, and the one edge pixel of the third pixel group is the outermost pixel”

Independent claim 12 distinctly features:
“the display panel further comprises a light shielding structure in the profiled edge region, and the light shielding structure comprises light shielding units in one-to-one correspondence to the edge pixels; at least one of the edge pixels comprises a plurality of sub-pixels arranged side by side in a first direction, an orthographic projection of the light shielding unit on each sub- pixel covers a first end of a corresponding sub-pixel, the first end is an end close to the non-display area in a second direction, a first boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc, and the second direction is perpendicular to the first direction, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction, wherein the profiled edge region comprises a plurality of pixel groups arranged in a staircase manner, and the plurality of pixel groups comprise at least one of a first pixel group, a second pixel group, and a third pixel group; the first pixel group comprises at least two edge pixels in the same pixel column, the second pixel group comprises at least two edge pixels in the same pixel row, and the third pixel group comprises one edge pixel; in a pixel column direction, a shielding area S1 of the light shielding unit of the edge pixel in the first pixel group decrease by equal difference in a direction away from the non-display area, where 0<S1 <SB, and in a pixel row direction, a shielding area S2 of the light shielding unit of the edge pixel in the second pixel group decreases by equal difference in a direction away from the non-display area, where 0<S2<SB, and SB is the area of each edge pixel, and wherein a difference in a shielding area of the light shielding unit of the outermost pixel of the two adjacent pixel groups among the plurality of pixel groups satisfies the following condition: 
    PNG
    media_image1.png
    22
    170
    media_image1.png
    Greyscale
 wherein Sm and Sn are shielding areas of the light shielding units of the outermost pixels of the two adjacent pixel groups of the plurality of pixel groups respectively, the outermost pixel of the first pixel group is the edge pixel closest to the non-display area in the pixel column direction, the outermost pixel of the second pixel group is the edge pixel closest to the non-display area in the pixel row direction, and the one edge pixel of the third pixel group is the outermost pixel”
Independent claim 13 distinctly features: 	
	“the color filter substrate further comprises a light shielding structure of the profiled edge region, and the light shielding structure comprises light shielding units in one-to-one correspondence to the edge pixel regions; at least one of the edge pixel regions comprises a plurality of sub-pixel regions arranged side by side in a first direction, and an orthographic projection of the light shielding unit on each sub-pixel region covers a first end of a corresponding sub-pixel region, the first end is an end close to the non-display area in the second direction, a first boundary line between the orthographic projection of the light shielding unit on one sub-pixel region and the corresponding sub-pixel region is an arc, and the second direction is perpendicular to the first direction, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction, wherein the profiled edge region comprises a plurality of pixel groups arranged in a staircase manner, and the plurality of pixel groups comprise at least one of a first pixel group, a second pixel group, and a third pixel group; the first pixel group comprises at least two edge pixels in the same pixel column, the second pixel group comprises at least two edge pixels in the same pixel row, and the third pixel group comprises one edge pixel; in a pixel column direction, a shielding area S1 of the light shielding unit of the edge pixel in the first pixel group decrease by equal difference in a direction away from the non-display area, where 0<S1 <SB, and in a pixel row direction, a shielding area S2 of the light shielding unit of the edge pixel in the second pixel group decreases by equal difference in a direction away from the non-display area, where 0<S2<SB, and SB is the area of each edge pixel, and wherein a difference in a shielding area of the light shielding unit of the outermost pixel of the two adjacent pixel groups among the plurality of pixel groups satisfies the following condition: 
    PNG
    media_image1.png
    22
    170
    media_image1.png
    Greyscale
wherein Sm and Sn are shielding areas of the light shielding units of the outermost pixels of the two adjacent pixel groups of the plurality of pixel groups respectively, the outermost pixel of the first pixel group is the edge pixel closest to the non-display area in the pixel column direction, the outermost pixel of the second pixel group is the edge pixel closest to the non-display area in the pixel row direction, and the one edge pixel of the third pixel group is the outermost pixel”
The closest prior arts Park et al. (US 20170125448 A1) discloses display pixel arrangement as shown in paragraphs 39-42, 48 and 67-8 and figure 8b, and Tokuda (US 20170250377 A1) discloses shape of black matrix used in a display as shown in paragraph 70.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific display pixel arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.